Exhibit 10.1

 

EXECUTION VERSION

 

 

AAR CORP.

 

(a Delaware corporation)

 

7¼% Senior Notes due 2022

 

PURCHASE AGREEMENT

 

Dated:  April 10, 2013

 

 

--------------------------------------------------------------------------------


 

AAR CORP.
(a Delaware corporation)

 

$150,000,000
7¼% Senior Notes due 2022

 

PURCHASE AGREEMENT

 

April 10, 2013

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

as Representative of the several Initial Purchasers

 

c/o Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park
New York, New York 10036

 

Ladies and Gentlemen:

 

AAR CORP., a Delaware corporation (the “Company”), confirms its agreement with
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) and the
other Initial Purchasers named in Schedule A hereto (collectively, the “Initial
Purchasers,” which term shall also include any initial purchaser substituted as
hereinafter provided in Section 11 hereof), for whom Merrill Lynch is acting as
representative (in such capacity, the “Representative”), with respect to the
issue and sale by the Company and the purchase by the Initial Purchasers, acting
severally and not jointly, of the respective principal amounts set forth in said
Schedule A of $150,000,000 aggregate principal amount of the Company’s 7¼%
Senior Notes due 2022 (the “Notes”).

 

The Securities (as defined below) are to be issued pursuant to an indenture
dated as of January 23, 2012, as supplemented as of November 30, 2012 (the
“Indenture”), among the Company, the Guarantors (as defined below) and U.S. Bank
National Association, as trustee (the “Trustee”).  Securities will be issued
only in book-entry form in the name of Cede & Co., as nominee of The Depository
Trust Company (“DTC”) pursuant to a blanket letter of representations dated
February 2, 2004 (the “DTC Agreement”), among the Company, the Trustee and DTC. 
The Notes will constitute “Additional Notes” as such term is defined in the
Indenture.  The Notes and the $175 million aggregate principal amount of 7.250%
Senior Notes due 2022 initially issued on January 23, 2012 pursuant to the
Indenture (the “Existing Notes”) will be treated as a single class for all
purposes under the Indenture, including, without limitation, waivers,
amendments, redemptions and offers to purchase, except that the Notes will
initially be subject to transfer restrictions and will benefit from a new
Registration Rights Agreement (as defined below).  Until the Notes are exchanged
for registered Notes pursuant to the Registration Rights Agreement,

 

1

--------------------------------------------------------------------------------


 

they will have different CUSIP and ISIN numbers than the Existing Notes.  Once
the registered exchange offer for the Notes is completed, they are expected to
trade fungibly with the Existing Notes.

 

The holders of the Securities will be entitled to the benefits of a registration
rights agreement (the “Registration Rights Agreement”), to be dated as of the
Closing Time, among the Company, the Guarantors and the Representative, acting
on behalf of the Initial Purchasers, substantially consistent with the
description thereof contained in the Disclosure Package (as herein defined),
pursuant to which the Company and the Guarantors will agree (i) to file an
exchange offer registration statement under the Securities Act of 1933, as
amended (the “1933 Act”), subject to the terms and conditions therein specified,
for the issuance, pursuant to an exchange offer (as defined under the
Registration Rights Agreement, the “Exchange Offer”), of debt securities of the
Company with terms substantially identical to the Securities, to be offered in
exchange for the Securities (as defined under the Registration Rights Agreement,
the “Exchange Securities”) and (ii) under the circumstances specified in the
Registration Rights Agreement, to file a shelf registration statement in respect
of the Exchange Securities.

 

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”).  The Notes and
the Guarantees therein are herein collectively referred to as the “Securities.”

 

This Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Securities and the Indenture are referred to herein as
the “Transaction Documents.”

 

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and delivered. 
The Securities are to be sold to the Initial Purchasers and resold by the
Initial Purchasers without being registered under the 1933 Act, in reliance upon
exemptions therefrom.  Pursuant to the terms of the Securities and the
Indenture, investors that acquire Securities may only resell or otherwise
transfer such Securities if such Securities are hereafter registered under the
1933 Act or if an exemption from the registration requirements of the 1933 Act
is available (including the exemptions afforded by Rule 144A (“Rule 144A”) of
the rules and regulations promulgated under the 1933 Act by the Securities and
Exchange Commission (the “Commission”) or Regulation S under the 1933 Act
(“Regulation S”)).

 

Section 1.                                           Representations and
Warranties by the Company and the Guarantors.

 

(a)  Representations and Warranties.  Each of the Company and the Guarantors,
jointly and severally, hereby represents and warrants to each Initial Purchaser
as of the date hereof, the Applicable Time (as defined below) and the Closing
Time, and agrees with each Initial Purchaser, as follows:

 

2

--------------------------------------------------------------------------------


 

(i)                                                 Accurate Disclosure.  The
Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum dated April 10, 2013 (the “Preliminary Offering
Memorandum”) and has prepared and will deliver to each Initial Purchaser, on the
date hereof or the next succeeding day, copies of a final offering memorandum
dated April 10, 2013 (the “Final Offering Memorandum”), each for use by such
Initial Purchaser in connection with its solicitation of purchases of, or
offering of, the Securities.  “Offering Memorandum” means, with respect to any
date or time referred to in this Agreement, the most recent offering memorandum
(whether the Preliminary Offering Memorandum or the Final Offering Memorandum,
or any amendment or supplement to either such document), including exhibits
thereto and any documents incorporated therein by reference, which has been
prepared and delivered by the Company to the Initial Purchasers, in the case of
the Preliminary Offering Memorandum prior to the Applicable Time, in connection
with their solicitation of purchases of, or offering of, the Securities.  All
references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Disclosure
Package, the Preliminary Offering Memorandum, the Final Offering Memorandum or
the Offering Memorandum (or other references of like import) shall be deemed to
mean and include all such financial statements and schedules and other
information which are incorporated by reference therein; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934 (the “1934 Act”) which is incorporated by reference in the
Offering Memorandum.

 

As of the Applicable Time, neither (x) the Offering Memorandum as of the
Applicable Time as supplemented by the final pricing term sheet, substantially
in the form attached hereto as Schedule B (the “Pricing Supplement”), that has
been prepared and delivered by the Company to the Initial Purchasers in
connection with their solicitation of offers to purchase Securities, all
considered together (collectively, the “Disclosure Package”), nor (y) any
individual Supplemental Offering Materials (as defined below), when read
together with the Disclosure Package, included any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

“Applicable Time” means 3:10 p.m. (Eastern time) on April 10, 2013 or such other
time as agreed by the Company and the Representative.

 

“Supplemental Offering Materials” means any “written communication” (within the
meaning of the rules and regulations under the 1933 Act) prepared by or on
behalf of the Company, or used or referred to by the Company, that constitutes
an offer to sell or a solicitation of an offer to buy the Securities other than
the Offering Memorandum or amendments or supplements thereto (including the
Pricing Supplement), including, without limitation, any road show relating to
the Securities that constitutes such a written communication.

 

As of its issue date and as of the Closing Time, the Final Offering Memorandum
will not include an untrue statement of a material fact or omit to state a

 

3

--------------------------------------------------------------------------------


 

material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The documents
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission complied and will comply in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the Commission thereunder (the “1934 Act Regulations”) and, when read together
with the other information in the Offering Memorandum, at the time the Offering
Memorandum was issued and at the Closing Time, did not and will not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading. 
The representations and warranties in this subsection shall not apply to
statements in or omissions from the Disclosure Package or the Final Offering
Memorandum made in reliance upon and in conformity with written information
furnished to the Company by any Initial Purchaser through the Representative
expressly for use therein.  For purposes of this Agreement, the only information
so furnished shall be the information under the heading “Plan of
Distribution—Commissions and Discounts,” the information in the third sentence
in the first paragraph under the heading “Plan of Distribution—New Issue of
Notes,” the information in the first paragraph under the heading “Plan of
Distribution—Price Stabilization and Short Positions” and the information under
the heading “Plan of Distribution—Electronic Distribution” in the Offering
Memorandum (collectively, the “Initial Purchaser Information”).

 

(ii)                                              No Material Adverse Change in
Business.  Neither the Company nor any of its subsidiaries has sustained since
the date of the latest audited financial statements included in the Disclosure
Package and the Final Offering Memorandum, any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Disclosure
Package and the Final Offering Memorandum; and, since the respective dates as of
which information is given in the Disclosure Package and the Final Offering
Memorandum, there has not been (A) any change in the capital stock or long term
debt of the Company or any of its subsidiaries (other than stock option
transactions, stock repurchases, normal debt payments and other such
transactions in the normal course of business), (B) any material adverse change,
or any development that would reasonably be expected to involve a prospective
material adverse change, in or affecting the general affairs, management,
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries considered as one enterprise (a “Material Adverse Effect”),
(C) any transactions entered into by the Company or any of its subsidiaries,
other than those in the ordinary course of business, which are material with
respect to the Company and its subsidiaries considered as one enterprise, or
(D) any dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock, otherwise than as set forth or
contemplated in the Disclosure Package and the Final Offering Memorandum.

 

(iii)                                           Financial Statements.  The
financial statements, together with the related schedules and notes, included in
the Disclosure Package and the Final Offering Memorandum present fairly the
financial position of the Company and its consolidated subsidiaries as of and at
the dates indicated and the results of operations, stockholders’

 

4

--------------------------------------------------------------------------------


 

equity and cash flows of the Company and its consolidated subsidiaries for the
periods specified; said financial statements have been prepared in conformity
with generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods involved.  The supporting schedules, if any,
included in the Disclosure Package and the Final Offering Memorandum present
fairly in accordance with GAAP the information required to be stated therein. 
The selected financial data and the summary financial information included in
the Disclosure Package and the Final Offering Memorandum present fairly the
information shown therein and have been compiled on a basis consistent with that
of the audited financial statements included in the Disclosure Package and the
Final Offering Memorandum.  The interactive data in eXtensible Business
Reporting Language incorporated by reference in the Disclosure Package and the
Final Offering Memorandum fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

(iv)                                          Real and Personal Property.  The
Company and its significant subsidiaries (within the meaning of
Section 1-02(w) of Regulation S-X under the 1933 Act) (each such significant
subsidiary, a “Significant Subsidiary”), have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects except such as are described in the Disclosure Package and the Final
Offering Memorandum or such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and its Significant Subsidiaries; and any real property
and buildings held under lease by the Company and its Significant Subsidiaries
are held by them under valid, subsisting and enforceable leases with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Significant Subsidiaries.

 

(v)                                             Good Standing of the Company. 
The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Delaware, with power and
authority (corporate and other) to own, lease and operate its properties and
through its subsidiaries conduct its business as described in the Disclosure
Package and the Final Offering Memorandum and to enter into and perform its
obligations under this Agreement; and the Company is, and has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
or is subject to no material liability or disability by reason of the failure to
be so qualified in any such jurisdiction.

 

(vi)                                          Good Standing of Subsidiaries. 
Each subsidiary of the Company has been duly incorporated or formed, as
applicable, and is validly existing as a corporation or limited liability
company in good standing under the laws of its jurisdiction of organization with
power and authority (corporate, limited liability company and other) to own,
lease and operate its properties and to conduct its business as described in the
Disclosure Package and the Final Offering Memorandum and, if it is a Guarantor,
to enter into and perform its obligations under this Agreement; and each
subsidiary of the

 

5

--------------------------------------------------------------------------------


 

Company has been duly qualified as a foreign corporation or limited liability
company for the transaction of business and is in good standing under the laws
of each other jurisdiction in which it owns or leases properties or conducts any
business so as to require such qualification, or is subject to no material
liability or disability by reason of the failure to be so qualified in any such
jurisdiction.

 

(vii)                                       Capitalization.  The Company has an
authorized capitalization as set forth in the Disclosure Package and the Final
Offering Memorandum, and all of the issued shares of capital stock of the
Company have been duly and validly authorized and issued and are fully paid and
non assessable; and all of the issued equity interests of each subsidiary of the
Company have been duly and validly authorized and issued, are fully paid and non
assessable and (except for directors’ qualifying shares) are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims. None of the outstanding equity interests of any subsidiary was issued
in violation of the preemptive or similar rights of any securityholder of such
subsidiary.  Except for the subsidiaries not required to be listed pursuant to
Item 601(b)(21) of Regulation S-K under the 1933 Act, the Company does not own
or control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit 21.1 to the Company’s Annual
Report on Form 10-K for the fiscal year ended May 31, 2012.

 

(viii)                                    Authorization of the Notes, the
Guarantees and the Exchange Securities.  The Notes have been duly authorized
and, when issued in the manner provided for in the Indenture and delivered
pursuant to this Agreement, will have been duly executed, authenticated, issued
and delivered and will constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law), and entitled to the benefits provided by the Indenture; and the Notes will
rank equal in right of payment with all of the Company’s other unsecured and
unsubordinated indebtedness.

 

The Exchange Securities have been duly authorized and, when issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, will constitute valid and legally
binding obligations of the Company and the Guarantors, enforceable against the
Company and the Guarantors, as applicable, in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law), and entitled to the benefits provided by the
Indenture; and the Exchange Securities will rank equal in right of payment with
all of the Company’s and the Guarantors’ other unsecured and unsubordinated
indebtedness, as the case may be.

 

6

--------------------------------------------------------------------------------


 

The Guarantees of the Notes on the Closing Date and the Guarantees of the
Exchange Notes have been duly authorized and, when the Notes have been issued in
the manner provided for in the Indenture and delivered pursuant to this
Agreement, the Guarantees of the Notes will have been duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Guarantors, enforceable against the Guarantors in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law), and entitled to the benefits
provided by the Indenture; and the Guarantees will rank equal in right of
payment with all of the Guarantors’ other unsecured and unsubordinated
indebtedness.

 

(ix)                                          Authorization of the Indenture,
the Registration Rights Agreement and the DTC Agreement.  Each of the Indenture,
the Registration Rights Agreement and the DTC Agreement has been duly authorized
and when executed and delivered by the Company, the Guarantors and the Trustee,
as applicable, each of the Indenture, the Registration Rights Agreement and the
DTC Agreement will constitute a valid and binding instrument, enforceable
against the Company and the Guarantors, as applicable, in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization and other laws of general applicability affecting
creditors’ rights and by general equity principles.

 

(x)                                             Authorization of Agreement. 
This Agreement has been duly authorized, executed and delivered by the Company
and the Guarantors.

 

(xi)                                          No Violation.  None of the
transactions contemplated by this Agreement (including, without limitation, the
use of the proceeds from the sale of the Securities) will violate or result in a
violation of Section 7 of the 1934 Act, or any regulation promulgated
thereunder, including, without limitation, Regulations G, T, U, and X of the
Board of Governors of the Federal Reserve System.

 

(xii)                                       Absence of Manipulation.  Prior to
the date hereof, neither the Company nor any of its affiliates has taken any
action which is designed to or which has constituted or which might have been
expected to cause or result in stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Securities.

 

(xiii)                                    No Violations, Defaults and Conflicts
in connection with the Securities; No Further Consents, Approvals or
Authorizations Required.  The issue and sale of the Securities and the
compliance by the Company and the Guarantors with all of the provisions of the
Transaction Documents have been duly authorized by all necessary corporate
action and the consummation of the transactions herein and therein contemplated
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default or Repayment Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage,

 

7

--------------------------------------------------------------------------------


 

deed of trust, loan agreement or other material agreement or instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, nor will such action result in
any violation of the provisions of the Certificate of Incorporation or By-laws
or similar organizational document of the Company or any of its subsidiaries or
any law, statute or any order, rule or regulation of any court or governmental
agency or body having jurisdiction over the Company or any of its subsidiaries
or any of their properties; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the issue and sale of the Securities or the consummation
by the Company of the transactions contemplated by the Transaction Documents,
except (i) in connection with the Registration Rights Agreement, registration of
the Securities under the 1933 Act and (ii) such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Securities by the Initial Purchasers.  As used herein, a “Repayment Event”
means any event or condition which gives the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any of its subsidiaries.

 

(xiv)                                   Absence of Violations and Defaults. 
Neither the Company nor any of its subsidiaries is (A) in violation of its
Certificate of Incorporation or By-laws or other applicable organizational
documents or in default in the performance or observance of any material
obligation, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound (collectively, the
“Agreements and Instruments”), except, in the case of the Agreements and
Instruments, where such violation or default would not, singly or in the
aggregate, result in a Material Adverse Effect, or (B) in violation of any law,
statute, rule, regulation, judgment, order, writ or decree of any arbitrator,
court, governmental body, regulatory body, administrative agency or other
authority, body or agency having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties, assets or operations (each,
a “Governmental Entity”), except for such violations that would not, singly or
in the aggregate, result in a Material Adverse Effect.

 

(xv)                                      Accuracy of Descriptions of Terms of
the Securities; Accuracy of Descriptions of Laws and Documents.  The statements
set forth in the Offering Memorandum under the captions “Description of the
Notes” and “Exchange Offer; Registration Rights” insofar as they purport to
constitute a summary of the terms of the Securities and the Exchange Securities,
and the statements set forth under the captions “Certain U.S. Federal Income And
Estate Tax Considerations” and “Plan of Distribution”, insofar as they purport
to describe the provisions of the laws and documents referred to therein,
accurately summarize or describe in all material respects the matters referred
to therein; and the Transaction Documents will conform to the respective
descriptions thereof in the Disclosure Package and the Final Offering
Memorandum.

 

8

--------------------------------------------------------------------------------


 

(xvi)                                   Absence of Proceedings.  Other than as
set forth in the Disclosure Package and the Final Offering Memorandum, there are
no legal or governmental proceedings pending to which the Company or any of its
subsidiaries is a party or of which any property of the Company or any of its
subsidiaries is the subject which, if determined adversely to the Company or any
of its subsidiaries, would individually or in the aggregate have a material
adverse effect on the current or future financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries or on the power or
ability of the Company or the Guarantors to perform their respective obligations
under the Transaction Documents, or to consummate the transactions contemplated
therein; and, to the best of the Company’s and each Guarantor’s knowledge, no
such proceedings are threatened or contemplated by governmental authorities or
threatened by others.

 

(xvii)                                Environmental Laws; Environmental Licenses
and Permits.  The Company and its subsidiaries (i) are in compliance with any
and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval, except as described in the Disclosure
Package and the Final Offering Memorandum and except where such noncompliance
with Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, singly or in the aggregate, result in a
Material Adverse Effect.

 

(xviii)                             Environmental Liabilities.  There are no
costs or liabilities associated with Environmental Laws (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which are not described in the Disclosure Package
and Final Offering Memorandum and which would, singly or in the aggregate,
result in a Material Adverse Effect.

 

(xix)                                   Class of Securities.  When the
Securities are issued and delivered pursuant to this Agreement, the Securities
will not be of the same class (within the meaning of Rule 144A under the 1933
Act) as securities which are listed on a national securities exchange registered
under Section 6 of the 1934 Act or quoted in a U.S. automated inter-dealer
quotation system.

 

(xx)                                      Reporting Requirements.  The Company
is subject to Section 13 or 15(d) of the 1934 Act.

 

(xxi)                                   Investment Company Act.  The Company is
not and, after giving effect to the offering and sale of the Securities, will
not be an “investment company”, as such term is defined in the United States
Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

9

--------------------------------------------------------------------------------


 

(xxii)                                No General Solicitation or Advertising. 
Neither the Company nor any person acting on its behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
has offered or sold the Securities by means of any general solicitation or
general advertising within the meaning of Rule 502(c) under the 1933 Act.

 

(xxiii)                             No Offer or Sale of Securities.  Within the
preceding six months, neither the Company nor any other person acting on behalf
of the Company has offered or sold to any person any Securities, or any
securities of the same or a similar class as the Securities, other than the
Existing Notes and the Securities offered or sold to the Initial Purchasers
hereunder.  The Company will take reasonable precautions designed to provide
assurance that any offer or sale, direct or indirect, in the United States or to
any U.S. person (as defined in Rule 902 under the 1933 Act) of any Securities or
any substantially similar security issued by the Company, within six months
subsequent to the date on which the distribution of the Securities has been
completed (as notified to the Company by the Representative), is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Securities in the United States and to U.S.
persons contemplated by this Agreement as transactions exempt from the
registration provisions of the 1933 Act.

 

(xxiv)                            Independent Accountants.  To the Company’s
knowledge, KPMG LLP, which has certified certain financial statements of the
Company and its subsidiaries, is an independent registered public accounting
firm as required by the 1933 Act and the rules and regulations of the Commission
thereunder.

 

(xxv)                               Trust Indenture Act.  It is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers in the manner contemplated by this Agreement to register the
Securities under the 1933 Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended.

 

(xxvi)                            Accounting Controls and Disclosure Controls. 
The Company and each of its subsidiaries maintain effective internal control
over financial reporting (as defined under Rules 13-a15 and 15d-15 under the
1934 Act Regulations) and a system of internal accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with management’s general or specific authorizations; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (C) access to assets
is permitted only in accordance with management’s general or specific
authorization; (D) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (E) the interactive data in eXtensible Business
Reporting Language incorporated by reference in the Disclosure Package and the
Final Offering Memorandum fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto.   Since the end of the Company’s most recent
audited fiscal year, there has been (1) no material weakness in the Company’s
internal control over financial reporting (whether or not remediated) and (2) no
change in the Company’s internal control over financial reporting that has

 

10

--------------------------------------------------------------------------------


 

materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

 

The Company and its consolidated subsidiaries maintain an effective system of
disclosure controls and procedures that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms, and is accumulated
and communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure.

 

(xxvii)                         Possession of Licenses and Permits.  The Company
and its subsidiaries possess such permits, licenses, approvals, consents and
other authorizations (collectively, “Governmental Licenses”) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the business now operated by them, except where the failure
so to possess would not, singly or in the aggregate, result in a Material
Adverse Effect; the Company and its subsidiaries are in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in a Material Adverse
Effect; all of the Governmental Licenses are valid and in full force and effect,
except where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect; and neither the Company nor any
of its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would result in a Material Adverse Effect.

 

(xxviii)                      Compliance with the Sarbanes-Oxley Act.  There is
and has been no failure on the part of the Company or, to the knowledge of the
Company, any of the Company’s directors or officers, in their capacities as
such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

 

(xxix)                            Tax Law Compliance.  The Company and its
consolidated subsidiaries have filed all necessary federal, state, local and
foreign income and franchise tax returns in a timely manner, except insofar as
the failure to file such returns would not result in a Material Adverse Effect,
and have paid all taxes required to be paid by any of them and, if due and
payable, any related or similar assessment, fine or penalty levied against any
of them, except for any taxes, assessments, fines or penalties as may be being
contested in good faith and by appropriate proceedings.  The Company has made
appropriate provisions in the applicable financial statements referred to in
Section 1(a)(iii) hereof in respect of all federal, state, local and foreign
income and franchise taxes for all current or prior periods as to which the tax
liability of the Company or any of its consolidated subsidiaries has not been
finally determined, except to the extent of any inadequacy that would not result
in a Material Adverse Effect.

 

11

--------------------------------------------------------------------------------


 

(xxx)                               Insurance.  Each of the Company and its
subsidiaries are insured by institutions of recognized financial responsibility
with policies in such amounts and with such deductibles and covering such risks
as the Company and its subsidiaries deem adequate and customary for their
businesses including, without limitation, policies covering real and personal
property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of vandalism and earthquakes.

 

(xxxi)                            Foreign Corrupt Practices Act.  None of the
Company, any of its subsidiaries or directors or officers or, to the knowledge
of the Company, any agent, employee, affiliate or other person acting on behalf
of the Company or any of its subsidiaries has taken any action, directly or
indirectly, that would result in a violation of the Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

(xxxii)                         Money Laundering Laws.  The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

 

(xxxiii)                      OFAC.  None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or  representative of the Company or any of its subsidiaries
is an individual or entity (“Person”) currently the subject or target of any 
sanctions administered or enforced by the United States Government, including,
without limitation, the U.S. Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”), the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company located, organized or resident
in a country or territory that is the subject of Sanctions; and the Company will
not directly or indirectly use the proceeds of the sale of the Securities, or
lend, contribute or otherwise make available such proceeds to any subsidiaries,
joint venture partners or other Person, to fund any activities of or business
with any Person, or in any country or territory, that, at the time of such
funding, is the subject of  Sanctions or in any other manner that will

 

12

--------------------------------------------------------------------------------


 

result in a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

 

(xxxiv)                     Regulation S.  The Company, the Guarantors and their
respective affiliates and all persons acting on their behalf (other than the
Initial Purchasers, as to whom the Company and the Guarantors make no
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Offering
Memorandum will contain the disclosure required by Rule 902 under the 1933 Act.

 

(xxxv)                        Unrestricted Subsidiaries.  Neither the Company
nor any subsidiary of the Company (with the exception of (A) AAR Aircraft &
Engine Sales & Leasing, Inc. and any subsidiary thereof and (B) AAR
International Financial Services, L.L.C. and any subsidiary thereof ((A) and
(B) collectively, the “Unrestricted Subsidiaries”)) (i) provides credit support
for, or guarantee of, any debt of the Unrestricted Subsidiaries (including any
undertaking, agreement or instrument evidencing such debt, but excluding in the
case of a Receivables Subsidiary (as defined in the Disclosure Package and the
Final Offering Memorandum) any Standard Securitization Undertakings (as defined
in the Disclosure Package and the Final Offering Memorandum)) or (ii) is
directly or indirectly liable for any debt of the Unrestricted Subsidiaries
(except in the case of a Receivables Subsidiary any Standard Securitization
Undertakings).

 

(b)  Officer’s Certificates.  Any certificate signed by any officer of the
Company, any of its subsidiaries or any Guarantor delivered to the
Representative or to counsel for the Initial Purchasers in connection with the
transactions contemplated by this Agreement shall be deemed a representation and
warranty by the Company or of such Guarantor to each Initial Purchaser as to the
matters covered thereby.

 

Section 2.                                           Sale and Delivery to
Initial Purchasers; Closing.

 

(a)  Securities.  On the basis of the representations, warranties and agreements
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to issue and sell to each Initial Purchaser, severally and not
jointly, and each Initial Purchaser, severally and not jointly, agrees to
purchase from the Company, the principal amount of Securities set forth opposite
the name of such Initial Purchaser in Schedule A hereto at a purchase price of
                     % of the aggregate principal amount thereof plus any
additional principal amount of Securities which such Initial Purchaser may
become obligated to purchase pursuant to the provisions of Section 11 hereof,
subject to such adjustments as the Representative in its discretion shall make
to ensure that any sales or purchases are in authorized denominations.

 

(b)  Payment.  Payment of the purchase price for, and delivery of certificates
for, the Securities shall be made at the offices of Shearman & Sterling LLP, 599
Lexington Avenue, New York, New York 10022, or at such other place as shall be
agreed upon by the Representative and the Company, at 9:00 A.M. (Eastern time)
on the third business day after the date hereof (unless postponed in accordance
with the provisions of Section 11), or such other time not later than ten
business days after such date as shall be agreed upon by the

 

13

--------------------------------------------------------------------------------


 

Representative and the Company (such time and date of payment and delivery being
herein called the “Closing Time”).  Time shall be of the essence, and delivery
at the time and place specified in this Agreement is a further condition to the
obligations of the Initial Purchasers.

 

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representative for the respective accounts of the Initial Purchasers of
certificates for the Securities to be purchased by them.  It is understood that
each Initial Purchaser has authorized the Representative, for its account, to
accept delivery of, receipt for, and make payment of the purchase price for, the
Securities which it has agreed to purchase.  Merrill Lynch, individually and not
as representative of the Initial Purchasers, may (but shall not be obligated to)
make payment of the purchase price for the Securities to be purchased by any
Initial Purchaser whose funds have not been received by the Closing Time, but
such payment shall not relieve such Initial Purchaser from its obligations
hereunder.

 

(c)  Denominations; Registration.  Global certificates for the Securities shall
be registered in the name of Cede & Co., as nominee of DTC, and shall be in such
denominations ($2,000 or integral multiples of $1,000 in excess thereof) as the
Representative may request in writing at least one full business day before the
Closing Time.  The global certificates representing the Securities shall be made
available for examination and packaging by the Initial Purchasers in The City of
New York not later than 10:00 A.M. on the last business day prior to the Closing
Time.

 

Section 3.                                           Covenants of the Company
and the Guarantors.  The Company and, where applicable, the Guarantors covenant
with each Initial Purchaser as follows:

 

(a)  Offering Memorandum.  The Company, as promptly as possible, will furnish to
each Initial Purchaser, without charge, such number of copies of the Offering
Memorandum and the Disclosure Package and any amendments and supplements thereto
and documents incorporated by reference therein as such Initial Purchaser may
reasonably request.

 

(b)  Notice and Effect of Material Events.  The Company will immediately notify
each Initial Purchaser, and confirm such notice in writing, of (x) any filing
made by the Company of information relating to the offering of the Securities
with any securities exchange or any other regulatory body in the United States
or any other jurisdiction, and (y) prior to the completion of the placement of
the Securities by the Initial Purchasers as evidenced by a notice in writing
from the Initial Purchasers to the Company, any material changes in or affecting
the condition, financial or otherwise, or the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise which (i) make any statement in the Disclosure Package, any Offering
Memorandum or any Supplemental Offering Materials false or misleading or
(ii) are not disclosed in the Disclosure Package or the Offering Memorandum.  In
such event or if during such time any event shall occur as a result of which it
is necessary, in the reasonable opinion of any of the Company, its counsel, the
Initial Purchasers or counsel for the Initial Purchasers, to amend or supplement
the Offering Memorandum in order that the Offering Memorandum not include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein not misleading in the light of the
circumstances then existing, the Company, at its own expense, shall forthwith
amend or supplement the Offering Memorandum by preparing and furnishing to each
Initial Purchaser an amendment or

 

14

--------------------------------------------------------------------------------


 

amendments of, or a supplement or supplements to, the Offering Memorandum (in
form and substance satisfactory in the reasonable opinion of counsel for the
Initial Purchasers) so that, as so amended or supplemented, the Offering
Memorandum will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing at the time it is delivered to a Subsequent
Purchaser, not misleading.

 

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the judgment of the Representative, the Initial Purchasers
or any of their affiliates (as such term is defined in the 1933 Act) are
required to deliver a prospectus in connection with sales of, or market-making
activities with respect to, the Securities, the Company and the Guarantors agree
to periodically amend the applicable registration statement so that the
information contained therein complies with the requirements of Section 10 of
the 1933 Act, to amend the applicable registration statement or supplement the
related prospectus or the documents incorporated therein when necessary to
reflect any material changes in the information provided therein so that the
registration statement and the prospectus will not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing as of the
date the prospectus is so delivered, not misleading and to provide the Initial
Purchasers with copies of each amendment or supplement filed and such other
documents as the Initial Purchasers may reasonably request.

 

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 7 and 8 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.

 

(c)  Reporting Requirements.  Until the completion of the placement of the
Securities by the Initial Purchasers, the Company will file all documents
required to be filed with the Commission pursuant to the 1934 Act within the
time periods required by the 1934 Act and the 1934 Act Regulations.  The Company
has given the Representative notice of any filings made pursuant to the 1934 Act
or 1934 Act Regulations within 48 hours prior to the Applicable Time; the
Company will give the Representative notice of its intention to make any such
filing from the Applicable Time to the Closing Time and will furnish the
Representative with copies of any such documents a reasonable amount of time
prior to such proposed filing.

 

(d)  Amendment and Supplements to the Offering Memorandum; Preparation of
Pricing Supplement; Supplemental Offering Materials.  The Company will advise
each Initial Purchaser promptly of any proposal to amend or supplement the
Offering Memorandum and will not effect such amendment or supplement without the
consent of the Initial Purchasers.  Neither the consent of the Initial
Purchasers, nor the Initial Purchasers’ delivery of any such amendment or
supplement, shall constitute a waiver of any of the conditions set forth in
Section 5 hereof.  The Company will prepare the Pricing Supplement, in form and
substance satisfactory to the Representative, and shall furnish prior to the
Applicable Time to each Initial Purchaser, without charge, as many copies of the
Pricing Supplement as such Initial Purchaser may reasonably request.  The
Company represents and agrees that, unless it obtains the prior consent of the

 

15

--------------------------------------------------------------------------------


 

Representative, it has not made and will not make any offer relating to the
Securities by means of any Supplemental Offering Materials.

 

(e)  Qualification of Securities for Offer and Sale.  Promptly from time to time
the Company will take such action as the Initial Purchasers may reasonably
request, consistent with Section 6 hereof, to qualify the Securities for
offering and sale under the applicable securities laws of such states and other
jurisdictions as the Initial Purchasers may designate and to maintain such
qualifications in effect as long as required for the sale of the Securities;
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation in any jurisdiction in which it is not so
qualified or to file any general consent to service of process in any
jurisdiction.  The Company shall advise the Representative promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, each of the Company and the Guarantors shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.

 

(f)  DTC.  The Company will cooperate with the Initial Purchasers and use its
reasonable best efforts to permit the Securities to be eligible for clearance
and settlement through the facilities of DTC.

 

(g)  Use of Proceeds.  The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the Disclosure Package and
the Final Offering Memorandum under the caption “Use of Proceeds.”

 

(h)  Agreement Not To Offer or Sell Additional Securities.  During the period of
90 days following the date hereof, the Company will not, without the prior
written consent of Merrill Lynch (which consent may be withheld at the sole
discretion of Merrill Lynch), directly or indirectly, sell, offer, contract or
grant any option to sell, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer, or announce the offering of, or file any registration
statement under the 1933 Act in respect of, any debt securities of the Company
or securities exchangeable for or convertible into debt securities of the
Company (other than (i) as contemplated by this Agreement, (ii) as contemplated
by the Registration Rights Agreement and (iii) the filing of a “universal shelf”
registration statement with the Commission, but not the offer or sale of any
debt securities of the Company or securities exchangeable for or convertible
into debt securities of the Company under or by means of such registration
statement).

 

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the covenants in this Section 3 or extend the time for their
performance.

 

Section 4.                                           Payment of Expenses.

 

(a)  Expenses.  Each of the Company and the Guarantors shall pay all expenses
incident to the performance of their obligations under this Agreement and in
connection with the transactions contemplated hereby, including without
limitation:  (i) the fees, disbursements and

 

16

--------------------------------------------------------------------------------


 

expenses of the Company’s counsel and accountants in connection with the issue
of the Securities and all other expenses in connection with the preparation,
printing and any filing of the Disclosure Package and any Offering Memorandum
and any amendments and supplements thereto and the mailing and delivering of
copies thereof to the Initial Purchasers and dealers; (ii) the cost of printing
or producing this Agreement, the Indenture, the Registration Rights Agreement,
the Blue Sky and legal investment memoranda, closing documents (including any
compilations thereof) and any other documents in connection with the offering,
purchase, sale and delivery of the Securities; (iii) all expenses in connection
with the qualification of the Securities for offering and sale under state
securities laws as provided in Section 3(e) hereof, including the fees and
disbursements of counsel for the Initial Purchasers in connection with such
qualification and in connection with the Blue Sky and legal investment surveys;
(iv) any fees charged by securities rating services for rating the Securities;
(v) the cost of preparing the Securities; (vi) the fees and expenses of the
Trustee and any agent of the Trustee and the fees and disbursements of counsel
for the Trustee in connection with the Indenture and the Securities; (vii) any
filing fees incident to, and any reasonable fees and disbursements of counsel to
the Initial Purchasers in connection with the review by FINRA, if any, of the
terms of the sale of the Securities or the Exchange Securities; (viii) all fees
and expenses (including reasonable fees and expenses of counsel) of the Company
and the Guarantors in connection with approval of the Securities by the
Depositary for “book-entry” transfer, and the performance by the Company and the
Guarantors of their respective other obligations under this Agreement; (ix) all
expenses incident to the “road show” for the offering of the Securities,
including the cost of any chartered airplane or other transportation and (x) all
other costs and expenses incident to the performance of its obligations
hereunder which are not otherwise specifically provided for in this Section. It
is understood, however, that, except as provided in this Section and Sections 7
and 8 hereof, the Initial Purchasers will pay all of their own costs and
expenses.

 

(b)  Termination of Agreement.  If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5,
Section 10(a)(i) or (iii) hereof, the Company shall reimburse the Initial
Purchasers for their reasonable out-of-pocket expenses, including the reasonable
fees and disbursements of counsel for the Initial Purchasers.

 

Section 5.                                           Conditions of Initial
Purchasers’ Obligations.  The obligations of the several Initial Purchasers
hereunder are subject to the accuracy, at and as of the date hereof and the
Closing Time of the representations and warranties of the Company contained
herein or in certificates of any officer of the Company or any of its
subsidiaries delivered pursuant to the provisions hereof, to the performance by
the Company of its covenants and other obligations hereunder, and to the
following further conditions:

 

(a)  Opinion of Counsel for Company and the Guarantors.  At the Closing Time,
the Initial Purchasers shall have received (1) the favorable opinion, dated as
of the Closing Time, of Schiff Hardin LLP, counsel for the Company and the
Guarantors, in form and substance satisfactory to counsel for the Initial
Purchasers, to the effect set forth in Exhibit A hereto and to such further
effect as counsel to the Initial Purchasers may reasonably request, (2) the
favorable opinion, dated as of the Closing Time, of Robert J. Regan, Esq.,
General Counsel for the Company, in form and substance satisfactory to counsel
for the Initial Purchasers, to the effect set forth in Exhibit B hereto and to
such further effect as counsel to the Initial Purchasers may reasonably request,
(3) the favorable opinion, dated as of the Closing Time, of Carlton Fields,

 

17

--------------------------------------------------------------------------------


 

P.A., counsel for the Guarantors that are organized in the State of Florida, in
form and substance satisfactory to counsel for the Initial Purchasers, to the
effect set forth in Exhibit C hereto and to such further effect as counsel to
the Initial Purchasers may reasonably request, (4) the favorable opinion, dated
as of the Closing Time, of Sirote & Permutt, PC, counsel for the Guarantors that
are organized in the State of Alabama, in form and substance satisfactory to
counsel for the Initial Purchasers, to the effect set forth in Exhibit D hereto
and to such further effect as counsel to the Initial Purchasers may reasonably
request and (5) the favorable opinion, dated as of the Closing Time, of Graf von
Westphalen, counsel for the Guarantors that are organized in Germany, in form
and substance satisfactory to counsel for the Initial Purchasers, to the effect
set forth in Exhibit E hereto and to such further effect as counsel to the
Initial Purchasers may reasonably request.  Such counsel may also state that,
insofar as such opinion involves factual matters, they have relied, to the
extent they deem proper, upon certificates of officers of the Company and its
subsidiaries and certificates of public officials.

 

(b)  Opinion of Counsel for Initial Purchasers.  At the Closing Time, the
Initial Purchasers shall have received the favorable opinion, dated as of the
Closing Time, of Shearman & Sterling LLP, counsel for the Initial Purchasers in
form and substance satisfactory to the Representative.  In giving such opinion
such counsel may rely, as to all matters governed by the laws of jurisdictions
other than the law of the State of New York, the federal law of the United
States and the General Corporation Law of the State of Delaware, upon the
opinions of counsel satisfactory to the Representative.  Such counsel may also
state that, insofar as such opinion involves factual matters, they have relied,
to the extent they deem proper, upon certificates of officers and other
representatives of the Company and its subsidiaries and certificates of public
officials.

 

(c)  Officers’ Certificate.  At the Closing Time, there shall not have been,
since the date hereof or since the date as of which information is given in the
Disclosure Package or the Final Offering Memorandum (exclusive of any amendments
or supplements thereto subsequent to the date of this Agreement), any material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business, and the Representative shall have received a certificate of the Chief
Executive Officer or the President of the Company and of the Chief Financial
Officer or Chief Accounting Officer of the Company, dated as of the Closing
Time, to the effect that (i) there has been no such material adverse change,
(ii) the representations and warranties of the Company included in this
Agreement are true and correct with the same force and effect as though
expressly made at and as of the Closing Time, and (iii) the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied at or prior to the Closing Time.

 

(d)  Accountants’ Comfort Letter.  At the time of the execution of this
Agreement, the Representative shall have received from KPMG LLP a letter dated
such date, in form and substance satisfactory to the Representative, together
with signed or reproduced copies of such letter for each of the Initial
Purchasers, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to Initial Purchasers with respect to
the financial statements and certain financial information contained in the
Offering Memorandum.

 

18

--------------------------------------------------------------------------------


 

(e)  Bring-down Comfort Letter.  At the Closing Time, the Representative shall
have received from KPMG LLP a letter, dated as of the Closing Time, to the
effect that they reaffirm the statements made in the letter furnished pursuant
to subsection (d) of this Section, except that the specified date referred to
therein shall be a date not more than three business days prior to the Closing
Time.

 

(f)  Credit Ratings.  On or after the date hereof (i) no downgrading shall have
occurred in the rating accorded the Company’s debt securities by any “nationally
recognized statistical rating organization,” as that term is defined in
Section 3(a)(62) of the 1934 Act, and (ii) no such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities.

 

(g)  Indenture; Registration Rights Agreement.  At or prior to the Closing Time,
the Company, the Guarantors and the Trustee shall have executed and delivered
the Indenture in a form satisfactory to the Representative.  At or prior to the
Closing Time, the Company and the Guarantors shall have executed and delivered
the Registration Rights Agreement in a form satisfactory to the Representative.

 

(h)  Additional Documents.  At the Closing Time, counsel for the Initial
Purchasers shall have been furnished with such documents and opinions as they
may require for the purpose of enabling them to pass upon the issuance and sale
of the Securities as herein contemplated, or in order to evidence the accuracy
of any of the representations or warranties, or the fulfillment of any of the
conditions, herein contained; and all proceedings taken by the Company and the
Guarantors in connection with the issuance and sale of the Securities as herein
contemplated shall be satisfactory in form and substance to the Representative
and counsel for the Initial Purchasers.

 

(i)  Termination of Agreement.  If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement may
be terminated by the Representative by notice to the Company at any time at or
prior to the Closing Time and such termination shall be without liability of any
party to any other party except as provided in Section 4 and except that
Sections 1, 7, 8, 9, 17 and 18 shall survive any such termination and remain in
full force and effect.

 

Section 6.                                           Subsequent Offers and
Resales of the Securities.

 

(a)  Offer and Sale Procedures.  Each of the Initial Purchasers and the Company
hereby establish and agree to observe the following procedures in connection
with the offer and sale of the Securities:

 

(i)                                                 Offers and Sales.  Offers
and sales of the Securities shall only be made to persons whom the offeror or
seller reasonably believes to be qualified institutional buyers, as defined in
Rule 144A under the 1933 Act (“Qualified Institutional Buyers”) or non-U.S.
persons outside the United States to whom the offeror or seller reasonably
believes offers and sales of the Securities may be made in reliance upon
Regulation S upon the terms and conditions set forth in Annex I hereto, which
Annex I is hereby expressly made a part hereof. The Company has not entered into
any contractual

 

19

--------------------------------------------------------------------------------


 

arrangement, other than this Agreement, with respect to the distribution of the
Securities and the Company will not enter into any such arrangement.

 

(ii)               No General Solicitation.  No general solicitation or general
advertising (within the meaning of Rule 502(c) under the 1933 Act) will be used
in the United States in connection with the offering or sale of the Securities.

 

(iii)              Subsequent Purchaser Notification.  Each Initial Purchaser
will take reasonable steps to inform, and cause each of its affiliates, as such
term is defined in Rule 501(b) under the 1933 Act (each, an “Affiliate”) in the
United States to take reasonable steps to inform, persons acquiring Securities
from such Initial Purchaser or Affiliate, as the case may be, in the United
States, that the Securities (A) have not been registered under the 1933 Act,
(B) are being sold to them without registration under the 1933 Act in reliance
on Rule 144A or in accordance with another exemption from registration under the
1933 Act, as the case may be, and (C) may not be offered, sold or otherwise
transferred except (1) to the Company or any subsidiary thereof, (2) pursuant to
a registration statement that has been declared effective under the 1933 Act,
(3) outside the United States in accordance with Regulation S under the 1933
Act, or (4) inside the United States in accordance with (x) Rule 144A to a
person whom the seller reasonably believes is a Qualified Institutional Buyer
that is purchasing such Securities for its own account or for the account of a
Qualified Institutional Buyer to whom notice is given that the offer, sale or
transfer is being made in reliance on Rule 144A or (y) pursuant to another
available exemption from registration under the 1933 Act.

 

(iv)              Legends.  Each of the Securities will bear, to the extent
applicable, the legend contained under the caption “Transfer Restrictions” in
the Disclosure Package and the Final Offering Memorandum for the time period and
upon the other terms stated therein.

 

(v)               Minimum Principal Amount.  No sale of the Securities to any
one Subsequent Purchaser will be for less than $2,000 principal amount and no
Security will be issued in a smaller principal amount.

 

(b)  Covenants of the Company.  The Company covenants with each Initial
Purchaser as follows:

 

(i)                Integration.  The Company agrees that it will not and will
cause its Affiliates not to, directly or indirectly, solicit any offer to buy,
sell or make any offer or sale of, or otherwise negotiate in respect of,
securities of the Company of any class if, as a result of the doctrine of
“integration” referred to in Rule 502 under the 1933 Act, such offer or sale
would render invalid (for the purpose of (i) the sale of the Securities by the
Company to the Initial Purchasers, (ii) the resale of the Securities by the
Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
Securities by such Subsequent Purchasers to others) the exemption from the
registration requirements of the 1933 Act provided by Section 4(2) thereof or by
Rule 144A or Regulation S thereunder or otherwise.

 

20

--------------------------------------------------------------------------------


 

(ii)               Rule 144A Information.  The Company agrees that, in order to
render the offered Securities eligible for resale pursuant to Rule 144A under
the 1933 Act, while any of the offered Securities remain outstanding, it will
make available, upon request, to any holder of offered Securities or prospective
purchasers of Securities the information specified in Rule 144A(d)(4), unless
the Company furnishes information to the Commission pursuant to Section 13 or
15(d) of the 1934 Act.

 

(iii)              Restriction on Repurchases.  Until the expiration of one year
after the original issuance of the offered Securities, the Company will not, and
will cause its Affiliates not to, resell any offered Securities which are
“restricted securities” (as such term is defined under Rule 144(a)(3) under the
1933 Act), whether as beneficial owner or otherwise (except as agent acting as a
securities broker on behalf of and for the account of customers in the ordinary
course of business in unsolicited broker’s transactions).

 

(iv)              No Directed Selling Efforts.  The Company agrees that it will
not and will not permit any of its Affiliates or any other person acting on its
or their behalf (other than the Initial Purchasers, as to which no covenant is
given) to engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and the Company will and will cause all such
persons to comply with the offering restrictions requirement of Regulation S
with respect to the Securities.

 

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the covenants in this Section 6(b) or extend the time for
their performance.

 

(c)  Qualified Institutional Buyer.  Each Initial Purchaser, severally and not
jointly, represents and warrants to, and agrees with, the Company that it is a
Qualified Institutional Buyer and an “accredited investor” within the meaning of
Rule 501(a) under the 1933 Act.

 

Section 7.              Indemnification.

 

(a)  Indemnification of Initial Purchasers.  Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its Affiliates, its selling agents and each person, if any,
who controls any Initial Purchaser within the meaning of Section 15 of the 1933
Act or Section 20 of the 1934 Act as follows:

 

(i)                against any and all loss, liability, claim, damage and
expense whatsoever, as incurred, arising out of any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Offering
Memorandum, the Disclosure Package, the Final Offering Memorandum, any
Supplemental Offering Materials or any other information used by or on behalf of
the Company in connection with the offer or sale of the Securities (or any
amendment or supplement to the foregoing), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

 

(ii)               against any and all loss, liability, claim, damage and
expense whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body,

 

21

--------------------------------------------------------------------------------


 

commenced or threatened, or of any claim whatsoever based upon any such untrue
statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 7(d) below) any such settlement is effected
with the written consent of the Company; and

 

(iii)              against any and all expense whatsoever, as incurred
(including the fees and disbursements of counsel chosen by the Representative),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with the Initial Purchaser Information furnished to the
Company by the Initial Purchasers through the Representative expressly for use
in any Preliminary Offering Memorandum, the Disclosure Package or the Final
Offering Memorandum (or any amendment or supplement to the foregoing).

 

(b)  Indemnification of Company and the Guarantors.  Each Initial Purchaser,
severally and not jointly, agrees to indemnify and hold harmless the Company and
the Guarantors and each person, if any, who controls the Company within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in subsection (a) of this Section, as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in any Preliminary Offering Memorandum, the Disclosure Package, the Final
Offering Memorandum (or any amendment or supplement to the foregoing) in
reliance upon and in conformity with the Initial Purchaser Information furnished
to the Company by such Initial Purchaser through the Representative expressly
for use therein.

 

(c)  Actions against Parties; Notification.  Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement.  In the case of parties indemnified pursuant to Section 7(a) above,
counsel to the indemnified parties shall be selected by the Representative, and,
in the case of parties indemnified pursuant to Section 7(b) above, counsel to
the indemnified parties shall be selected by the Company.  An indemnifying party
may participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party.  In
no event shall the indemnifying parties be liable for fees and expenses of more
than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances.  No indemnifying party shall,
without the prior

 

22

--------------------------------------------------------------------------------


 

written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever in respect of which indemnification or contribution could
be sought under this Section 7 or Section 8 hereof (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

(d)  Settlement without Consent if Failure to Reimburse.  If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 7(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

 

Section 8.              Contribution.  If the indemnification provided for in
Section 7 hereof is for any reason unavailable to or insufficient to hold
harmless an indemnified party in respect of any losses, liabilities, claims,
damages or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount of such losses, liabilities, claims, damages
and expenses incurred by such indemnified party, as incurred, (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other hand, from
the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company, on the one
hand, and of the Initial Purchasers, on the other hand, in connection with the
statements or omissions which resulted in such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations.

 

The relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
on the one hand, and the total underwriting discount received by the Initial
Purchasers, on the other hand, bear to the aggregate initial offering price of
the Securities.

 

The relative fault of the Company, on the one hand, and the Initial Purchasers,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

23

--------------------------------------------------------------------------------


 

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8.  The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased by it and distributed to the public were
offered to the public and sold by it hereunder exceeds the amount of any damages
that such Initial Purchaser has otherwise been required to pay by reason of any
such untrue or alleged untrue statement or omission or alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 8, each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as such Initial Purchaser, and each person, if
any, who controls the Company within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as the
Company.  The Initial Purchasers’ respective obligations to contribute pursuant
to this Section 8 are several in proportion to the principal amount of
Securities set forth opposite their respective names in Schedule A hereto and
not joint.

 

Section 9.              Representations, Warranties and Agreements to Survive. 
All representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect, regardless
of (i) any investigation made by or on behalf of any Initial Purchaser or its
Affiliates or selling agents, any person controlling any Initial Purchaser, its
officers or directors or any person controlling the Company and (ii) delivery of
and payment for the Securities.

 

Section 10.            Termination of Agreement.

 

(a)  Termination; General.  The Representative may terminate this Agreement, by
notice to the Company, at any time at or prior to the Closing Time (i) if there
has been, in the judgment of the Representative, since the time of execution of
this Agreement or since the date as of which information is given in the
Preliminary Offering Memorandum, the Disclosure Package or the Final Offering
Memorandum (exclusive of any amendments or supplements thereto subsequent to the
date of this Agreement), any material adverse change in the condition, financial
or otherwise, or in the earnings, business affairs or business prospects of the
Company and its

 

24

--------------------------------------------------------------------------------


 

subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business, or (ii) if there has occurred any material adverse
change in the financial markets in the United States or the international
financial markets, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions, in
each case the effect of which is such as to make it, in the judgment of the
Representative, impracticable or inadvisable to market the Securities or to
enforce contracts for the sale of the Securities, or (iii) if trading in any
securities of the Company has been suspended or materially limited by the
Commission or the New York Stock Exchange, or if trading generally on the New
York Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market
(or their respective successors) has been suspended or materially limited, or
minimum or maximum prices for trading have been fixed, or maximum ranges for
prices have been required, by any of said exchanges or by order of the
Commission, the Financial Industry Regulatory Authority or any other
governmental authority, or (iv) a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States, or
(v) if a banking moratorium has been declared by either Federal or New York
authorities.

 

(b)  Liabilities.  If this Agreement is terminated pursuant to this Section,
such termination shall be without liability of any party to any other party
except as provided in Section 4 hereof, and provided further that Sections 1, 7,
8, 9, 17 and 18 shall survive such termination and remain in full force and
effect.

 

Section 11.            Default by One or More of the Initial Purchasers.  If one
or more of the Initial Purchasers shall fail at the Closing Time to purchase the
Securities which it or they are obligated to purchase under this Agreement (the
“Defaulted Securities”), the Representative shall have the right, within 24
hours thereafter, to make arrangements for one or more of the non-defaulting
Initial Purchasers, or any other initial purchasers, to purchase all, but not
less than all, of the Defaulted Securities in such amounts as may be agreed upon
and upon the terms herein set forth; if, however, the Representative shall not
have completed such arrangements within such 24-hour period, then:

 

(a)           if the number of Defaulted Securities does not exceed 10% of the
aggregate principal amount of the Securities to be purchased hereunder, each of
the non-defaulting Initial Purchasers shall be obligated, severally and not
jointly, to purchase the full amount thereof in the proportions that their
respective underwriting obligations hereunder bear to the underwriting
obligations of all non-defaulting Initial Purchasers, or

 

(b)           if the number of Defaulted Securities exceeds 10% of the aggregate
principal amount of the Securities to be purchased hereunder, this Agreement
shall terminate without liability on the part of any non-defaulting Initial
Purchaser.

 

No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

 

In the event of any such default which does not result in a termination of this
Agreement, either the Representative or the Company shall have the right to
postpone the Closing Time for a period not exceeding seven days in order to
effect any required changes in the Disclosure

 

25

--------------------------------------------------------------------------------


 

Package or the Offering Memorandum or in any other documents or arrangements. 
As used herein, the term “Initial Purchaser” includes any person substituted for
an Initial Purchaser under this Section 11.

 

Section 12.            Tax Disclosure.  Notwithstanding any other provision of
this Agreement, immediately upon commencement of discussions with respect to the
transactions contemplated hereby, the Company (and each employee, representative
or other agent of the Company) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to the Company relating to such tax
treatment and tax structure.  For purposes of the foregoing, the term “tax
treatment” is the purported or claimed federal income tax treatment of the
transactions contemplated hereby, and the term “tax structure” includes any fact
that may be relevant to understanding the purported or claimed federal income
tax treatment of the transactions contemplated hereby.

 

Section 13.            Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication.  Notices to the Initial
Purchasers shall be directed to Merrill Lynch at One Bryant Park, New York, New
York 10036, attention of syndicate department, with a copy to DCM Legal and
notices to the Company and the Guarantors shall be directed to them at One AAR
Place, 1100 N. Wood Dale Road, Wood Dale, Illinois 60191, attention of
Secretary.

 

Section 14.            No Advisory or Fiduciary Relationship.  Each of the
Company and the Guarantors acknowledges and agrees that (a) the purchase and
sale of the Securities pursuant to this Agreement, including the determination
of the offering price of the Securities and any related discounts and
commissions, is an arm’s-length commercial transaction between the Company and
the Guarantors, on the one hand, and the several Initial Purchasers, on the
other hand, (b) in connection with the offering of the Securities contemplated
hereby and the process leading to such transaction each Initial Purchaser is and
has been acting solely as a principal and is not the agent or fiduciary of the
Company, any of its subsidiaries or their respective stockholders, creditors,
employees or any other party, (c) no Initial Purchaser has assumed, or will
assume, an advisory or fiduciary responsibility in favor of the Company or any
of its subsidiaries with respect to the offering of the Securities contemplated
hereby or the process leading thereto (irrespective of whether such Initial
Purchaser has advised or is currently advising the Company or any of its
subsidiaries on other matters), and no Initial Purchaser has any obligation to
the Company or the Guarantors with respect to the offering contemplated hereby
except the obligations expressly set forth in this Agreement, (d) the Initial
Purchasers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
the Guarantors, and (e) the Initial Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering of the
Securities contemplated hereby and each of the Company and the Guarantors has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate.

 

Section 15.            Integration.  This Agreement supersedes all prior
agreements and understandings (whether written or oral) among the Company, the
Guarantors and the Initial Purchasers, or any of them, with respect to the
subject matter hereof.

 

26

--------------------------------------------------------------------------------


 

Section 16.            Parties.  This Agreement shall inure to the benefit of
and be binding upon the Initial Purchasers, the Company and the Guarantors and
their respective successors.  Nothing expressed or mentioned in this Agreement
is intended or shall be construed to give any person, firm or corporation, other
than the Initial Purchasers, the Company and the Guarantors and their respective
successors and the controlling persons and officers and directors referred to in
Sections 7 and 8 and their heirs and legal representatives, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained.  This Agreement and all conditions and provisions
hereof are intended to be for the sole and exclusive benefit of the Initial
Purchasers, the Company and the Guarantors and their respective successors, and
said controlling persons and officers and directors and their heirs and legal
representatives, and for the benefit of no other person, firm or corporation. 
No purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor by reason merely of such purchase.

 

Section 17.            Trial by Jury.  Each of the Company and the Guarantors
(on its behalf and, to the extent permitted by applicable law, on behalf of its
stockholders and affiliates) and each of the Initial Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

Section 18.            GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK WITHOUT REGARD
TO ITS CHOICE OF LAW PROVISIONS.

 

Section 19.            TIME.  TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. 
EXCEPT AS OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK
CITY TIME.

 

Section 20.            Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same Agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof.

 

Section 21.            Effect of Headings.  The Section headings herein are for
convenience only and shall not affect the construction hereof.

 

27

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers, the Company and the Guarantors in accordance with its
terms.

 

 

 

Very truly yours,

 

 

 

 

 

 

AAR CORP.

 

 

 

 

 

 

By:

/s/Timothy J. Romenesko

 

 

 

Title: President

 

 

 

 

 

 

AAR AIRCRAFT & ENGINE SALES & LEASING, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

AAR INTERNATIONAL FINANCIAL SERVICES, L.L.C., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

AAR/SSB II, LLC, as Guarantor

 

 

 

 

 

 

By:

/s/Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President, AAR International Financial
Services, L.L.C., Member

 

 

 

 

 

 

AARIFS (662) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President, AAR International Financial
Services, L.L.C., Member

 

 

 

 

 

 

AIRINMAR GROUP LIMITED, as Guarantor

 

 

 

 

 

 

By:

/s/Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: Director

 

AAR Corp. (Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

 

TELAIR INTERNATIONAL GmbH, as Guarantor

 

 

 

 

 

 

By:

/s/Axel Hauner

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

NORDISK AVIATION PRODUCTS AS, as Guarantor

 

 

 

 

 

 

By:

/s/Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: Chairman

 

 

 

 

 

 

AIRINMAR HOLDINGS LIMITED, as Guarantor

 

 

 

 

 

 

By:

/s/Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: Director

 

 

 

 

 

 

AIRINMAR LIMITED, as Guarantor

 

 

 

 

 

 

By:

/s/Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

TELAIR INTERNATIONAL AB, as Guarantor

 

 

 

 

 

 

By:

/s/Anders Helmner

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

AAR AIRCRAFT SERVICES, INC., as Guarantor

 

 

 

 

 

 

By:

/s/Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

AVIATION MAINTENANCE STAFFING, INC., as Guarantor

 

 

 

 

 

 

By:

/s/Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President

 

AAR Corp. (Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

 

AAR AIRLIFT GROUP, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Randy J. Martinez

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

AAR LANDING GEAR LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

AAR INTERNATIONAL, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

AAR AUSTRALIA, L.L.C., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

AAR JAPAN, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

AAR MANUFACTURING, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President

 

AAR Corp. (Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

 

BROWN INTERNATIONAL CORPORATION, as Guarantor

 

 

 

 

 

By:

/s/Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

EP AVIATION, LLC, as Guarantor

 

 

 

 

 

 

By:

/s/Randy J. Martinez

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

AAR PARTS TRADING, INC., as Guarantor

 

 

 

 

 

 

By:

/s/Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

AAR POWER SERVICES, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

AAR ALLEN SERVICES, INC., as Guarantor

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

AARIFS A320 LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Dany Kleiman

 

 

 

Name:

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

AARIFS (342) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Dany Kleiman

 

 

 

Name:

 

 

 

Title: Chief Executive Officer

 

AAR Corp. (Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

 

AARIFS (290) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Dany Kleiman

 

 

 

Name:

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

AARIFS (304) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Dany Kleiman

 

 

 

Name:

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

AARIFS (315) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Dany Kleiman

 

 

 

Name:

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

AARIFS (23734) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Dany Kleiman

 

 

 

Name:

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

AARIFS (23779) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Dany Kleiman

 

 

 

Name:

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

AARIFS (23780) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Dany Kleiman

 

 

 

Name:

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

AARIFS (24750) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Dany Kleiman

 

 

 

Name:

 

 

 

Title: Chief Executive Officer

 

AAR Corp. (Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

 

AARIFS (25092) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Dany Kleiman

 

 

 

Name:

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

AARIFS (25093) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Dany Kleiman

 

 

 

Name:

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

AARIFS (662) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Dany Kleiman

 

 

 

Name:

 

 

 

Title: Chief Executive Officer

 

AAR Corp. (Purchase Agreement)

 

--------------------------------------------------------------------------------


 

The foregoing purchase agreement is hereby confirmed and accepted, as of the
date first above written:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

 

INCORPORATED

 

 

 

 

 

By:

/s/ Mark W. Kushemba

 

 

 

Name:

 

 

 

Title: Director

 

 

 

 

For itself and as Representative of the other Initial Purchasers named in
Schedule A hereto.

 

AAR Corp. (Purchase Agreement)

 

--------------------------------------------------------------------------------


 

Annex I

 

Resale Pursuant to Regulation S or Rule 144A

 

Each Initial Purchaser understands that:

 

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
1933 Act.  Such Initial Purchaser agrees that, during such 40-day restricted
period, it will not cause any advertisement with respect to the Securities
(including any “tombstone” advertisement) to be published in any newspaper or
periodical or posted in any public place and will not issue any circular
relating to the Securities, except such advertisements as permitted by and
include the statements required by Regulation S.

 

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance on Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect.  Terms used above have the
meanings assigned to them in Regulation S under the Securities Act.”

 

Annex I - 1

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF OPINION OF SCHIFF HARDIN LLP
TO BE DELIVERED PURSUANT TO
SECTION 5(a)

 

1.               The Company has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the State of Delaware.

 

2.               Each of the Delaware Guarantors is validly existing as a
corporation or limited liability company in good standing under the laws of the
State of Delaware.  Each of the Illinois Guarantors is validly existing as a
corporation or limited liability company in good standing under the laws of the
State of Illinois.

 

3.               The Company, each Delaware Guarantor and each Illinois
Guarantor has corporate or limited liability company power and authority, as
applicable, to own, lease and operate its properties and to conduct its business
as described in the Disclosure Package and the Final Offering Memorandum and to
enter into and perform its obligations under the Purchase Agreement.

 

4.               The Purchase Agreement has been duly authorized, executed and
delivered by the Company, each Delaware Guarantor and each Illinois Guarantor
and, to the extent execution and delivery is a matter of New York law, by each
other Guarantor.

 

5.               The Indenture has been duly authorized, executed and delivered
by the Company, each Delaware Guarantor and each Illinois Guarantor and, to the
extent execution and delivery is a matter of New York law, by each other
Guarantor, and the Indenture and constitutes a valid and binding agreement of
the Company and each Guarantor, enforceable against the Company and each
Guarantor in accordance with its terms.

 

6.               The Registration Rights Agreement has been duly authorized,
executed and delivered by the Company, each Delaware Guarantor and each Illinois
Guarantor and, to the extent execution and delivery is a matter of New York law,
by each other Guarantor, and the Registration Rights Agreement constitutes a
valid and binding obligation of the Company and each Guarantor, enforceable
against the Company and each Guarantor in accordance with its terms.

 

7.               The DTC Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

 

8.               The Securities are in the form contemplated by the Indenture,
have been duly authorized by the Company, each Delaware Guarantor and each
Illinois Guarantor, have been duly executed by the Company, each Delaware
Guarantor and each Illinois Guarantor (and, to the extent execution and delivery
is a matter of New York law, by each other Guarantor) and, when authenticated by
the Trustee in the manner provided in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Company and each Guarantor, enforceable against the Company and each Guarantor
in accordance with their terms, and will be entitled to the benefits of the
Indenture and the Registration Rights Agreement.

 

9.               The Exchange Securities have been duly authorized by the
Company, each Delaware Guarantor and each Illinois Guarantor and, when executed
by the Company and authenticated by the Trustee in the manner provided in the
Indenture and issued and delivered pursuant to the Exchange Offer, will
constitute valid and binding obligations of the Company and each Guarantor,
enforceable against the Company and each Guarantor in accordance with their
terms, and will be entitled to the benefits of the Indenture.

 

10.            The Securities, the Indenture and the Registration Rights
Agreement conform in all material respects to the descriptions thereof contained
in the Disclosure Package and the Final Offering Memorandum.

 

11.            The documents incorporated by reference in the Offering
Memorandum (other than the financial statements and supporting schedules
therein, as to which we need express no opinion), when they were filed with the
Commission complied as to form in all material respects with the requirements of
the 1934 Act and the rules and regulations of the Commission thereunder.

 

12.            The information in the Disclosure Package and in the Final
Offering Memorandum under the captions “Description of Certain Indebtedness,”
“Description of the Notes”, “Exchange Offer; Registration Rights”, “Certain U.S.
Federal Income and Estate Tax Considerations” and “Plan of Distribution,” to the
extent that it constitutes matters of law, summaries of legal matters, the
Company’s charter and bylaws or legal proceedings, or legal conclusions, has
been reviewed by us and is correct in all material respects.

 

13.            No filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any court or governmental
authority or agency, domestic or foreign (other than such as may be required
under the applicable securities laws of the various jurisdictions in which the
Securities will be offered or sold, as to which we need express no opinion) is
necessary or required in connection with the due authorization, execution,
delivery or performance by the Company or any Guarantor of any Transaction
Document to which it is a party (other than the filings and other actions
required pursuant to the 1933 Act and the rules and regulations thereunder with
respect to the Company’s and the Guarantors’ obligations under the Registration
Rights Agreement, including, without limitation, the filing of a registration
statement with the Commission and the Commission’s declaration of effectiveness
of such registration statement) or for the offering, issuance, sale or delivery
of the Securities to the Initial Purchasers or the resale of the Securities by
the Initial Purchasers in accordance with the terms of the Purchase Agreement.

 

14.            It is not necessary in connection with the offer, sale and
delivery of the Securities to the Initial Purchasers and to each Subsequent
Purchaser in the manner contemplated by the Purchase Agreement, the Disclosure
Package and the Final Offering Memorandum to register the Securities under the
1933 Act.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

15.            The execution, delivery and performance of the Transaction
Documents, the consummation of the transactions contemplated in the Purchase
Agreement, the Disclosure Package and the Final Offering Memorandum (including
the use of the proceeds from the sale of the Securities as described in the
Disclosure Package and the Final Offering Memorandum under the caption “Use of
Proceeds”) and the compliance by each of the Company and the Guarantors with
their respective obligations under the Transaction Documents do not and will
not, whether with or without the giving of notice or lapse of time or both,
violate or constitute a breach of, or default or Repayment Event under or result
in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any subsidiary thereof pursuant to [(i)]
any contract, indenture, mortgage, deed of trust, loan or credit agreement,
note, lease or any other agreement or instrument, filed as an exhibit to the
Company’s Annual Report on Form 10 K for the fiscal year ended May 31, 2012 or
any subsequent 1934 Act filing prior to the date of the Purchase Agreement, to
which the Company or any of its subsidiaries is a party or by which it or any of
them may be bound, or to which any of the property or assets of the Company or
any subsidiary thereof is subject [or (ii) any agreement listed on Schedule B
hereto] (except [in the case of (i) and (ii)] for such violations, breaches,
defaults or Repayment Events or liens, charges or encumbrances that would not
result in a Material Adverse Effect), nor will such action result in any
violation of the provisions of the certificate of incorporation or by-laws of
the Company or any Delaware Guarantor, the articles of incorporation or by-laws,
or the articles of organization and limited liability company agreement, of any
Illinois Guarantor or any applicable law, statute, rule, or regulation, or any
judgment, order, writ or decree, known to us, of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any of its subsidiaries or any of their respective properties, assets
or operations.

 

16.            None of the Company and the Guarantors is required, nor upon the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the Disclosure Package and the
Final Offering Memorandum will be required, to register as an “investment
company” under the Investment Company Act.

 

17.            An Illinois court, or a federal court applying Illinois conflicts
of laws rules, would enforce the choice of law provisions of the Transaction
Documents that specify that the laws of the State of New York are to govern the
Transaction Documents so long as (a) there is a reasonable relationship between
the parties to the Transaction Documents or the transactions thereunder to the
State of New York and (b) the application of the laws of the State of New York
is not contrary to a public policy of the State of Illinois.  Moreover, although
the Transaction Documents contain choice of law provisions which state that they
are to be governed by and construed in accordance with the law of the State of
New York, in the event that the laws of Illinois were applied to govern the
Transaction Documents, the Transaction Documents would not violate any
applicable usury laws of Illinois.

 

Exhibit A-3

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF OPINION OF GENERAL COUNSEL
FOR THE COMPANY PURSUANT TO
SECTION 5(a)

 

1.               The Company is duly qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a material adverse effect on the
Company and its subsidiaries, taken as a whole.

 

2.               Each Domestic Subsidiary (as defined in the Indenture) of the
Company and, to the best of my knowledge, each other subsidiary of the Company
has been duly organized or incorporated, as applicable, and is validly existing
as a corporation or limited liability company in good standing under the laws of
the jurisdiction of its organization, has corporate or limited liability company
power and authority to own, lease and operate its properties and to conduct its
business as described in the Disclosure Package and the Final Offering
Memorandum and is duly qualified as a foreign corporation or limited liability
company to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not result in a material adverse effect
on the Company and its subsidiaries, taken as a whole.  All of the issued and
outstanding capital stock of each subsidiary of the Company has been duly
authorized and validly issued, is fully paid and non-assessable and, to the best
of my knowledge and information, is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity.

 

3.               There is not pending or, to the best of my knowledge,
threatened any action, suit, proceeding, inquiry or investigation, to which the
Company or any subsidiary is a party, or to which the property of the Company or
any subsidiary thereof is subject, before or brought by any court or
governmental agency or body, which would reasonably be expected to result in a
material adverse effect on the Company and its subsidiaries, taken as a whole,
or which would reasonably be expected to materially and adversely affect the
properties or assets thereof or the consummation of the transactions
contemplated in the Purchase Agreement or the performance by the Company of its
obligations thereunder or the transactions contemplated by the Disclosure
Package and the Final Offering Memorandum.

 

4.               Neither the Company nor any of its subsidiaries is or, as a
result of the transactions contemplated by the Purchase Agreement, will be in
violation of its charter or by-laws or in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which any of them may be bound, or to which any of
the property or assets of the Company or any of its subsidiaries is subject,
except for such defaults that would not result in a material adverse effect on
the Company and its subsidiaries, taken as a whole.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF OPINION OF FLORIDA COUNSEL
FOR THE COMPANY PURSUANT TO
SECTION 5(a)

 

1.                                            AAR Airlift is a corporation
organized, validly existing, and with active status under the laws of the State
of Florida.

 

2.                                            AAR Landing Gear is a limited
liability company organized, validly existing, and with active status under the
laws of the State of Florida.

 

3.                                            Each Florida Entity has all
requisite corporate or company power and authority, as applicable, to conduct
its business and to own, lease and operate its properties and assets as
represented in the Final Offering Memorandum, to execute and deliver the
Transaction Documents to which it is a party, and to perform its obligations
thereunder and to consummate the transactions contemplated thereby.

 

4.                                            The execution, delivery, and
performance by each of the Florida Entities of each of the Transaction Documents
to which it is a party and the consummation of the transactions contemplated
thereby have been duly authorized by all requisite corporate or limited
liability company action, as applicable, necessary on the part of the Florida
Entities under their respective Charter Documents.

 

5.                                            Each of the Florida Entities has
duly executed and delivered the Transaction Documents to which it is a party.

 

6.                                            The Florida Entities are not, to
our knowledge, in violation of their Charter Documents, any applicable law or
regulation under the Federal laws of the United States or the laws of the State
of Florida, other than breaches or defaults that could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

7.                                            The execution, delivery and
performance by each Florida Entity of each Transaction Document to which it is a
party and the consummation of the transactions contemplated thereunder do not
contravene, conflict with, or violate any provision of applicable law or
regulation under the Federal laws of the United States or the laws of the State
of Florida, or the Florida Entities’ respective Charter Documents or any
judgment, order, writ or decree, known to us, of any government, government
instrumentality or court of the State of Florida.

 

8.                                            No consent, authorization,
approval, or filing with any federal, state, or local governmental agencies,
authorities, or instrumentalities is required to be made, obtained, or given by
any Florida Entity for the execution, delivery, validity, or enforceability of
the Transaction Documents to which such Florida Entity is a party except
(i) those that have been obtained or made, as the case may be, and that are in
full force and effect as of the date hereof, (ii) as contemplated by the
Registration Rights Agreement, and (iii) as may be required under the securities
or “Blue Sky” laws of U.S. states or non-U.S. jurisdictions or other non-U.S.
laws applicable to the purchase of securities outside the U.S. in connection
with the due authorization, execution and delivery of the Transaction Documents
or for the offering, issuance, sale or

 

Exhibit C-1

--------------------------------------------------------------------------------


 

delivery of the Securities to the Initial Purchasers or the resale by the
Initial Purchasers in accordance with the terms of the Purchase Agreement.

 

9.                                            The choice of New York law as the
law in accordance with which the validity, interpretation, and enforcement of
the Transaction Documents and the rights and obligations of the parties thereto
shall be governed (excluding those laws relating to the resolution of conflicts
between laws of different jurisdictions) will be recognized and enforced by a
state or federal court sitting in and applying the choice of law principles of
the State of Florida, except that any such court may or will apply the laws of
the State of Florida if and to the extent that (a) the issue involves interest
rate limitations or usury, (b) the issue involves the creation, enforceability,
and constructive notice of liens against interests in real property located in
the State of Florida, and remedies in connection therewith, (c) the issue
involves the enforceability, perfection, and effect of perfection of security
interests in certain personal property, and remedies in connection therewith,
(d) a provision in the Transaction Documents is deemed to be procedural rather
than substantive, or (e) the court deems the application of laws of another
jurisdiction to a particular provision to be against the public policy of the
State of Florida.

 

10.                                     If, notwithstanding the express choice
of New York law contained in the Transaction Documents, a Florida court elected
to apply Florida law to the Transaction Documents, provided that the total
interest howsoever characterized or computed paid by the Company or by the
Guarantors, upon a default by the Company, did not exceed the maximum lawful
rate then in effect under Florida law (currently 25% simple interest),  the
interest and other obligations created by the Transaction Documents would not be
usurious under the laws of Florida. In computing the effective rate of interest,
a 365-day year (or a 366-day year in a leap year) must be utilized.

 

Exhibit C-2

--------------------------------------------------------------------------------


 

Exhibit D

 

FORM OF OPINION OF ALABAMA COUNSEL
FOR THE COMPANY PURSUANT TO
SECTION 5(a)

 

1.                                                  Brown has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State.

 

2.                                                  Brown has corporate power
and authority to own, lease and operate its properties and to conduct its
business as described in the Disclosure Package and the Final Offering and to
enter into and perform its obligations under the Transaction Documents.

 

3.                                                  Each of the Purchase
Agreement, Indenture and Registration Rights Agreement has been duly authorized,
executed and delivered by Brown and, to the extent State law is applicable,
constitutes a valid and binding agreement of Brown, enforceable against Brown in
accordance with its terms.

 

4.                                                  Each Security identified to
us as being executed by Brown has been duly authorized, executed and delivered
by Brown and, to the extent State law is applicable, constitutes a valid and
binding agreement of Brown, enforceable against Brown in accordance with its
terms.

 

5.                                                  The execution, delivery and
performance of the Transaction Documents, the consummation of the transactions
contemplated in the Purchase Agreement, the Disclosure Package and the Final
Offering Memorandum (including the use of the proceeds from the sale of the
Securities as described in the Disclosure Package and the Final Offering
Memorandum under the caption “Use of Proceeds”) and the compliance by Brown with
its obligations under the Transaction Documents do not and will not, whether
with or without the giving of notice or lapse of time or both, result in any
violation of the provisions of the Articles of Incorporation or by-laws of
Brown, or any applicable law, statute, rule, or regulation, or any judgment,
order, writ or decree, known to us, of any government, government
instrumentality or court of the State.

 

6.                                                  No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any court or governmental authority or agency of the State (other
than such as may be required under the applicable securities laws of the various
jurisdictions in which the Securities will be offered or sold, as to which we
need express no opinion) is necessary or required in connection with the due
authorization, execution and delivery of the Transaction Documents or for the
offering, issuance, sale or delivery of the Securities to the Initial Purchasers
(other than such as may be required under the applicable securities laws of the
various jurisdictions in which the Securities will be offered or sold, as to
which we need express no opinion).

 

7.                                                  To our knowledge, neither
Brown nor any of its subsidiaries is in violation of its charter or by-laws,
except for such violations that would not result in a material adverse effect on
Brown and its subsidiaries, taken as a whole.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

8.                                                  Pursuant to a reasonable
application of existing precedent, the provisions of the Transaction Documents
that provide that they are to be governed by, and construed and enforced in
accordance with the laws of the State of New York (the “Preferred State”),
should be enforced and recognized by a state or federal court sitting in the
State as the forum state and applying the laws of the State (an “Alabama
Court”).  Moreover, although the Transaction Documents contain choice of law
provisions which state that they are to be governed by and construed in
accordance with the law of the Preferred State, in the event that the laws of
the State were to be applied to govern the Transaction Documents, the
Transaction Documents will not violate any applicable usury laws of the State.

 

Exhibit D-2

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF OPINION OF GERMAN COUNSEL
FOR THE COMPANY PURSUANT TO
SECTION 5(a)

 

1.                                            The German Guarantor is a limited
liability company organized, validly existing under the laws of the Federal
Republic of Germany.

 

2.                                            The German Guarantor has all
requisite corporate power and authority to conduct its business and to own,
lease and operate its properties and assets to enter into and perform its
obligations under the Purchase Agreement.

 

3.                                            Provided Mr. Axel Hauner signs the
Purchase Agreement, the person who executed the Purchase Agreement in the name
and on behalf of the German Guarantor was duly authorised and empowered to act
in the name and on behalf of the German Guarantor and execute, severally and
with single signature, the Purchase Agreement in the name and on behalf of the
German Guarantor.

 

4.                                            The Purchase Agreement has been
duly authorized, executed and delivered by the German Guarantor.

 

5.                                            A German court applying conflict
of law rules of the Federal Republic of Germany, would enforce the choice of law
provision in the Purchase Agreement in accordance with its terms, except as may
be limited by the provisions (i) of German law of conflicts on public policy
(ordre public), (ii) in respect to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization and similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
principles are considered in a proceeding in equity or law) and general
principles of share capital protection (Kapitalerhaltungsrecht) under German
law.

 

6.                                            No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency, (other than such as may be required
under the applicable securities laws of the various jurisdictions in which the
Securities will be offered or sold, as to which we need express no opinion) is
necessary or required in Germany in connection with the due authorization,
execution, delivery or performance by German Guarantor of the Purchase
Agreement.

 

Exhibit E-1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Name of Initial Purchaser

 

Principal
Amount of Securities

 

 

 

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

$

70,588,235

 

Wells Fargo Securities, LLC

 

47,647,059

 

RBS Securities Inc.

 

31,764,706

 

Total

 

$

150,000,000

 

 

Schedule A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PRICING SUPPLEMENT

 

STRICTLY CONFIDENTIAL

$150,000,000

 

AAR CORP.

7¼% Senior Notes due 2022

 

April 10, 2013

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated April 10, 2013 (the “Preliminary Offering
Memorandum”).  The information in this Pricing Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent this information is inconsistent
with the information in the Preliminary Offering Memorandum.  This Pricing
Supplement is otherwise qualified in its entirety by reference to the
Preliminary Offering Memorandum and should be read together with the Preliminary
Offering Memorandum.  Capitalized terms used in this Pricing Supplement but not
defined have the meanings given to them in the Preliminary Offering Memorandum.

 

The $150,000,000 aggregate principal amount of 7¼% Senior Notes due 2022 offered
hereby (the “new notes”) are additional notes under an indenture pursuant to
which we previously issued $175,000,000 aggregate principal amount of 7¼% Senior
Notes due 2022 (the “existing notes”). As used herein, the term “notes” refers
to both the new notes and the existing notes. Immediately after giving effect to
the issuance of the new notes offered hereby, we will have $325,000,000
aggregate principal amount of notes outstanding. The new notes and the existing
notes will be treated as a single class for all purposes under the indenture,
including, without limitation, waivers, amendments, redemptions and offers to
purchase, except that the new notes will initially be subject to transfer
restrictions and will benefit from a registration rights agreement. Until the
new notes are exchanged for registered notes pursuant to the registration rights
agreement, they will have the CUSIP and ISIN numbers listed below, which are
different from the existing notes. Once the registered exchange offer for the
new notes is completed, they are expected to trade fungibly with the existing
notes.

 

The new notes have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and may not be offered or sold, except pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act. Accordingly, the new notes are being offered
and sold (1) only to “qualified institutional buyers” (as defined in Rule 144A
under the Securities Act) and (2) outside the United States to non-U.S. persons
in compliance with Regulation S under the Securities Act.

 

Issuer:

AAR CORP. (the “Company”)

 

 

Aggregate Principal Amount:

$150,000,000

 

 

Title of Securities:

7¼% Senior Notes due 2022

 

 

Final Maturity Date:

January 15, 2022

 

 

Issue Price:

107.500% plus accrued interest, if any, from January 15, 2013

 

 

Coupon:

7.250%

 

 

Yield to Maturity:

6.128%

 

 

Yield to Worst:

5.864%

 

Schedule B-1

--------------------------------------------------------------------------------


 

 

Interest Payment Dates:

January 15 and July 15

 

 

 

 

 

 

Record Dates:

January 1 and July 1

 

 

 

 

 

 

First Interest Payment Date:

July 15, 2013

 

 

 

 

 

 

Optional Redemption:

The notes are subject to redemption, at the option of the Company, in whole or
in part, at any time on or after January 15, 2017 upon not less than 30 nor more
than 60 days’ notice at the Redemption Prices (expressed as percentages of the
principal amount to be redeemed) set forth below, plus accrued and unpaid
interest, if any, to, but not including, the redemption date (subject to the
right of holders of record on the relevant regular record date to receive
interest due on an interest payment date that is on or prior to the redemption
date), if redeemed during the 12-month period beginning on January 15 of the
years indicated below:

 

 

 

 

 

 

 

Year

 

Redemption
Price

 

 

 

 

2017

 

103.625

%

 

 

 

2018

 

102.417

%

 

 

 

2019

 

101.208

%

 

 

 

2020 and thereafter

 

100.000

%

 

 

 

 

In addition, at any time prior to January 15, 2017, the Company may, on one or
more occasions, redeem all or any portion of the notes, upon not less than 30
nor more than 60 days’ notice, at a redemption price equal to 100% of the
principal amount of the notes redeemed, plus the Applicable Premium as of the
date of redemption, including accrued and unpaid interest to the redemption
date.

 

 

Optional Redemption with Equity Proceeds:

Notwithstanding the foregoing, prior to January 15, 2015, the Company may, with
the net proceeds of one or more Qualified Equity Offerings, redeem up to 35% of
the aggregate principal amount of the notes (including the existing notes, the
new notes and any Additional Notes) at a Redemption Price equal to 107.250% of
the principal amount thereof, plus accrued and unpaid interest thereon, if any,
to the date of redemption; provided that at least 65% of the principal amount of
notes originally issued (including the existing notes, the new notes and any
Additional Notes) remains outstanding immediately after the occurrence of any
such redemption (excluding notes held by the Company or its Subsidiaries) and
that any such redemption occurs within 90 days following the closing of any such
Qualified Equity Offering.

 

 

Joint Book-Running Managers:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Wells Fargo Securities, LLC

RBS Securities Inc.

 

 

Trade Date:

April 10, 2013

 

 

Settlement Date:

April 15, 2013 (T+3).

 

 

Denominations:

$2,000 and integral multiples of $1,000 in excess thereof.

 

Schedule B-2

--------------------------------------------------------------------------------


 

Distribution:

144A / Regulation S with registration rights as set forth in the Preliminary
Offering Memorandum

 

 

144A CUSIP/ISIN Numbers:

000361 AS4 / US000361AS43

 

 

REG S CUSIP/ISIN Numbers:

U9872T AC3 / USU9872TAC37

 

Other information including financial information presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you.  This information does not purport
to be a complete description of these notes or the offering.  Please refer to
the Preliminary Offering Memorandum for a complete description.

 

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as result of this communication being sent via
Bloomberg email or another communication system.

 

Schedule B-3

--------------------------------------------------------------------------------